Title: Thomas Jefferson to John Barnes, 29 January 1814
From: Jefferson, Thomas
To: Barnes, John


          Dear Sir  Monticello Jan. 29. 14.
          Your letter of Dec. 12. was duly recieved and I now return you that of mr Williams which it covered. I wish you may have been able to procure a bill to go by some of the
			 late flags which offered such safe conveyance.
          It is time to ask if there is not great reason to feel alarm for our banking institutions. the notes they had in circulation the last summer were calculated to amount to 200. millions of Dollars. the banks now petitioned for are of 60. millions additional capital of course 180. millions of circulation; so that the ensuing summer we shall have near 400. Millions of paper afloat in a country of 8 millions of people, whose wholesome & competent circulation would be 8. millions of Dollars, or a 50th part of what it is to be. should any alarm arise from this or any other circumstance produce a run on the banks, their bankruptcy is unquestionable, because no body imagines they have 400. Millions or the 50th part of it in their vaults. duty then to our friend Kosciuzko requires that we should save him while we can, by withdrawing his stock from the banks. this too is the fortunate moment, when the government is opening a loan on terms which will yield
			 more profit than the bank stock. tho were the profit less, the superior safety would dictate the change. my opinion therefore is that we should subscribe for him to the government loan, to the
			 whole
			 amount of his bank stock, & sell out in the bank. I  suppose that stock is above par, and it is expected the govmt will give 100.D. for every 88. or 90. which will increase his capital. I shall be glad of your opinion on this subject, as soon as
			 possible that a final determination may be taken in time.
          ever affectionately yours.Th: Jefferson
        